Case 19-34054-sgj11 Doc 2186 Filed 04/12/21            Entered 04/12/21 10:40:37        Page 1 of 3



Jeff P. Prostok
State Bar No. 16352500
J. Robert Forshey
State Bar No. 07264200
Suzanne K. Rosen
State Bar No. 00798518
FORSHEY & PROSTOK LLP
777 Main St., Suite 1550
Ft. Worth, TX 76102
Telephone: (817) 877-8855
Facsimile: (817) 877-4151
jprostok@forsheyprostok.com
bforshey@forsheyprostok.com
srosen@forsheyprostok.com

COUNSEL FOR JOSHUA N. TERRY
AND JENNIFER G. TERRY

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                      §
 IN RE:                                               §    CHAPTER 11 CASE
                                                      §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,                   §    CASE NO. 19-34054-sgj11
                                                      §
                               Debtor.                §

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       PLEASE TAKE NOTICE that the undersigned enters his appearance in the above-

captioned chapter 11 case as counsel for Joshua N. Terry and Jennifer G. Terry and requests

that all notices given or required to be given in this proceeding be given and served upon:

                               Jeff P. Prostok
                               FORSHEY & PROSTOK LLP
                               777 Main Street, Suite 1550
                               Fort Worth, Texas 76102
                               jprostok@forsheyprostok.com
                               (817) 877-8855; (817) 877-4151 fax

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint, or

demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed



                                                 1
Case 19-34054-sgj11 Doc 2186 Filed 04/12/21            Entered 04/12/21 10:40:37        Page 2 of 3




by mail, hand delivery, telephone, telegraph, facsimile, electronically or otherwise filed or served

with regard to the referenced case and proceedings therein.

       This Notice of Appearance shall not be deemed or construed to be a waiver of any rights,

including, without limitation, the right (1) to have final orders in noncore matters entered only

after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in this

case or any case, controversy, or proceeding related to these cases, (3) any consent to the exercise

of the Court's jurisdiction, or (4) to have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal, or any other rights, claims, actions, defenses,

setoffs, or recoupment in law or equity, all of which rights, claims, actions, defenses, setoffs, and

recoupment are hereby expressly reserved.

Dated: April 12, 2021.                        Respectfully submitted,

                                              /s/ Jeff P. Prostok
                                              Jeff P. Prostok
                                              State Bar No. 16352500
                                              J. Robert Forshey
                                              State Bar No. 07264200
                                              Suzanne K. Rosen
                                              State Bar No. 00798518
                                              Forshey & Prostok LLP
                                              777 Main St., Suite 1550
                                              Fort Worth, TX 76102
                                              Telephone: (817) 877-8855
                                              Facsimile: (817) 877-4151
                                              jprostok@forsheyprostok.com
                                              bforshey@forsheyprostok.com
                                              srosen@forsheyprostok.com

                                              COUNSEL FOR JOSHUA N. TERRY
                                              AND JENNIFER G. TERRY




                                                 2
Case 19-34054-sgj11 Doc 2186 Filed 04/12/21        Entered 04/12/21 10:40:37     Page 3 of 3




                              CERTIFICATE OF SERVICE

       On April 12, 2021, a true and correct copy of the foregoing document was served on all
persons receiving notice and service of pleadings through the Court’s CM/ECF system.

                                                  /s/ Jeff P. Prostok




                                             3
